                EXHIBIT A




Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 1 of 21
 STATE OF NORTH CAROLINA
                    Mecklenburg                                                                          In The General Court Of Justice
                                                      County                                           □ District 0 Superior Court Division
Name Of Plaintiff
Carol E. Titus and David Titus
Address
                                                                                                        CIVIL SUMMONS
4850 Wrightsboro Road
                                                                                        □ ALIAS AND PLURIES SUMMONS (ASSESS FEE)
City, State, Zip
Grovetown, GA 30813
                                      VERSUS                                                                                       G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                          Date Original Summons Issued
American Airlines, Inc. and American Airlines Group, Inc.

                                                                              Date(s) Subsequent Summons(es) Issued




 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant 1                                               Name And Address Of Defendant 2
American Airlines, Inc.                                                       American Airlines Group, Inc.
Registered Agent: The Corporation Trust Company                               Registered Agent: The Corporation Trust Company
Corporation Trust Center 1209 Orange Street                                   Corporation Trust Center 1209 Orange Street
Wilmington, DE 19801                                                          Wilmington, DE 19801

                    IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                    You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                    possible, and, if needed, speak with someone who reads English and can translate these papers!
                    jIMPORTANTE! jSe ha entablado un proceso civil en su contra! Estos papeles son documcntos legates.
                    jNO TIRE estos papeles!
                    Tiene que contestar a mas tardar en 30 dias. jPucdc qucrcr consultar con un abogado lo antes posible
                    acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que pueda traducir estos
                    documentos!
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff’s attorney within thirty (30) days after you have been
    served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff’s last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff)      Date JSSIyefTi
Scott M. Anderson
Grimes Teich Anderson LLP                                                     Signal
                                                                                    OM
111 E. North Street
Greenville, SC 29601                                                                      leputy CSC      Assistant CSC    |   | Clerk Of Superior Court




                                                                              Date Of Endorsement                Time
□ ENDORSEMENT (ASSESS FEE)                                                                                                             □ AM      Q PM
  This Summons was originally issued on the date indicated                    Signature
  above and returned not served. At the request of the plaintiff,
  the time within which this Summons must be served is
  extended sixty (60) days.                                                         |   | Deputy CSC   □ Assistant CSC     □ Clerk Of Superior Court



NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                 less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                 so, what procedure is to be followed.


                                                                           (Over)
 AOC-CV-100, Rev. 4/18
                    Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 2 of 21
 © 2018 Administrative Office of the Courts
                   .1   a   *>.- j, .                                    RETURN OF SERVICE
    I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                               DEFENDANT 1
Date Served                               Time Served                                      Name Of Defendant
                                                                     □ am □ PM

 □ By delivering to the defendant named above a copy of the summons and complaint.
 □ By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
   person of suitable age and discretion then residing therein.
 □ As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
   below.
         Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




 □ Other manner of service (specify)




 □ Defendant WAS NOT served for the following reason:




                                                                               DEFENDANT 2
Date Served                               Time Served                                      Name Of Defendant
                                                                     □ AM      □ PM


 □ By delivering to the defendant named above a copy of the summons and complaint. • -                                      -   -     -   ..
 □ By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
   person of suitable age and discretion then residing therein.
 □ As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
   below.
        Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




 □ Other manner of service (specify)




 □ Defendant WAS NOT served for the following reason:




Service Fee Paid                                                                          Signature Of Deputy Sheriff Making Return
$
Date Received                                                                             Name Of Sheriff (type or print)


Date Of Return                                                                            County Of Sheriff



    AOC-CV-100, Side Two, Rev. 4/18
    © 2018 Administrative Office of the Courts
                        Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 3 of 21
STATE OF NORTH CAROLINA                               IN THE GENERAL COURT OF JUSTICE
                                                            SUPERIOR COURT DIVISION
COUNTY OF MECKLENBURG                                             FILE NO.:


CAROL E. TITUS, and                           )
DAVID TITUS                                   )
                                              )
                       Plaintiffs,            )
                                              )                                                 r—a
v.                                            )                    C OMPL4JNT2,             ■   c&

                                                              (Jury Trial Demanded)              285-
                                              )
                                                                            \   cy
AMERICAN AIRLINES, INC., and                                                                                    \
AMERICAN AIRLINES GROUP, INC.,
                                              )
                                              )                                \     1~.o             ro        x*\
                                                                                      ir>
                                              )                                        o              7?            O
                       Defendants.            )
                                                                                        u~>                cn
                                                                                        'o                 CP



       Now come the Plaintiffs, by and through counsel, who, complaining of the Defendants,
do hereby allege and say as follows:

                           PARTIES. JURISDICTION, and VENUE

1. That Plaintiff Cardie E. Titus (hereinafter “Plaintiff Carol Titus”) is a citizen and resident of
   Columbia County, Georgia.

2. That Plaintiff David Titus, (hereinafter “Plaintiff David Titus”) is a citizen and resident of
   Columbia County, Georgia.

3. That Plaintiffs are informed and believe that, at all times relevant hereto, Defendant
   American Airlines Group, Inc. (hereinafter collectively “Defendants”) is a corporation
   organized and existing to the pursuant to the laws of the State of Delaware, operating
   aircrafts for business purposes in Mecklenburg County, North Carolina.

4. That Plaintiffs are informed and believe that, at all times relevant hereto, Defendant
   American Airlines, Inc. (hereinafter collectively “Defendants”) is a corporation organized
   and existing to the pursuant to the laws of the State of Delaware, operating aircrafts for
   business purposes in Mecklenburg County, North Carolina.

5. That the acts complained of herein occurred when the aircraft was stationary and on the
   ground in Mecklenberg County, North Carolina, while Plaintiff Carol Titus was
   disembarking.




       Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 4 of 21
6. That this Court is a Court of proper jurisdiction over all parties hereto and the subject matter
   hereof.

7. That this Court is a Court of proper venue.

                              FOR A FIRST CAUSE OF ACTION
                                       (Negligence)

8. That Plaintiffs realleges each and every allegation contained in Paragraph One through
   Paragraph Seven (7) and repeats them herein as if set forth verbatim.

9. On September 7, 2017, Plaintiff Carol Titus was a passenger on an American Airlines flight,
   which had landed at the Charlotte Douglas International Airport, in Mecklenburg County,
   North Carolina, and had taxied to the location for passengers to disembark.

10. At all material times, the manner to disembark Defendants’ aircraft referenced above
    (hereinafter “the Aircraft”) were narrow metal stairs from the plane down towards the
    ground.

11. At all material times, the stairs ended at a point above the ground and there was a temporary
    block on the ground to serve as a final step (hereinafter “block” or “final step”).

12. At all relevant times, this final.step was too close to the last metal step and partially underr it
    and not in a safe position causing Plaintiff Carol Titus to lose her footing and fall.

13. The block was placed in the unsafe position by employees and agents of Defendants, such that
    the available tread of the block, upon which to step was not fully accessible and not reasonbly
    safe.

14. Defendants, by and through its employees arid agents, had either constructive or actual
    knowledge of this dangerous condition before Plaintiff Carol Titus fell.

15. The dangerous condition of the final step was not visible and apparent to Plaintiff Carol Titus
    despite watching where she was walking and exercising, at least, her usual reasonable care for
    herself.

16. That as a result of the above-described fall, Plaintiff Carol Titus incurred serious injuries,
    including a fractured head of the left femur and fracture of her left radius.

17. The aforementioned injuries and damages to the Plaintiff Carol Titus were, the direct and
    proximate result of the Defendants’ negligence, gross negligence, carelessness, recklessness,
    and willful and wanton disregard for the rights of the Plaintiff Carol Titus in one or more of
    the following particulars:

    a. Defendants failed to place and maintain the final step in question in a reasonably safe
       condition;




       Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 5 of 21
                                    2
    b. Defendants failed to warn customers utilizing the block, including the Plaintiff Carol
       Titus, of perils and unsafe conditions of which the Defendants knew, or by reasonable
       inspection, should have discovered;

    c. Defendants failed to make reasonable inspection of the block in question and to correct
       unsafe conditions which such an inspection would have revealed, including but not
       limited to the block at the bottom which was not in a safe position.

    d. Despite the unsafe and hazardous condition of which Defendants knew or should have
       known, Defendants failed to take reasonable action to correct said condition or to warn
       utilizing the stairs exiting the Aircraft, of the danger which was known or should have
       been known to the Defendants;

    e. Defendants negligently created the unsafe condition, the block which was not safely
       placed under the stairs, and failed to keep the said stairs reasonably safe;

    f. Defendants negligently failed to ensure that the stairs exiting the Aircraft were safe or to
       warn users of said any non-obvious defect;

    g. Defendants were negligent in its hiring, training and retention of its employees who
       failed to keep the stairs exiting the aircraft in a safe condition;

    h. Defendants negligently failed to warn lawful users of the ramp when the Defendants
       knew or should have known that the stairs upon the occasion in question was unsafe and
       hazardous so as to endanger those persons lawfully using same.

18. Plaintiff Carol Titus’s injuries described herein are a direct and proximate result of the
    negligent, grossly negligent, carelessness, and willful and wanton acts and omissions of the
    Defendants as are set forth above.

19. That as a direct and proximate result of Defendants’ negligent, grossly negligent, careless
    and reckless conduct, the Plaintiff Carol Titus sustained severe, painful, and permanent
    injuries to her body, for which she continues to suffer great pain of body and mind.

20. That as a direct and proximate result of Defendants’ negligent, grossly negligent, careless
    and reckless conduct, the Plaintiff Carol Titus has incurred medical expenses as well as other
    damages and losses.

21. The negligent acts and omissions of Defendant American Airlines, Inc.’s employees, agents
    and contractors, as agents of Defendant American Airlines, Inc., are imputed to their
    principal, the Defendant American Airlines Inc., under the laws of agency and respondeat
    superior.

22. The negligent acts and omissions of Defendant American Airlines Group, Inc.’s employees,
    agents and contractors, as agents of Defendant American Airlines Group, Inc. are imputed to
    their principal, the Defendant American Airlines Group, Inc., under the laws of agency and
    respondeat superior.



       Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 6 of 21
                                    3
23. The Plaintiff Carol Titus is entitled to judgment against the Defendants, jointly and severally,
    for compensatory damages in an amount in excess of Twenty-Five Thousand Dollars
    ($25,000.00) for these damages.

                          FOR A SECOND CAUSE OF ACTION
               (LOSS OF CONSORTIUM AS TO PLAINTIFF DAVID TITUS)

24. That the Plaintiffs reallege each allegation contained in Paragraph One (1) through Paragraph
    Twenty-three (23) and are reiterated herein as if repeated -verbatim.

25. That Plaintiff David Titus, is now, and was at the time of the incident, which is the subject of this
    action, the husband of the Plaintiff Carol Titus.

26. That as a direct and proximate result of the willful, wanton, reckless and negligent acts and /
    or omissions on the part of Defendants, Plaintiff David Titus sustained substantial damages in
    regard to loss of consortium, marital services, society, advice, affection, companionship or
    marital relations of his spouse, Plaintiff Carole Titus.

27. Plaintiff David Titus is entitled to judgment against Defendants, jointly and severally, for
    compensatory damages in an amount in excess of Twenty-five Thousand Dollars ($25,000.00)
    from the Defendants.

WHEREFORE, the Plaintiffs pray for relief as follows:

     A. That Plaintiffs have and recover of the Defendants, jointly and severally, a sum in excess
        of $25,000.00 as will be shown at trial;

     B. That the costs of this action be taxed against the Defendants, including prejudgment
        interest pursuant to N. C. G. S. §24-5;

     C. That all issues of fact be tried by a jury; and

     D. For such other and further relief as the Court deems just and proper.
Respectfully submitted this the S        day of ^!p?rT2020.

                                                          GRIMES TEICH ANDERSON LLP
                                                          Attorneys for the Plaintiffs

                                                          By:
                                                                Scott M. Anderson (NC Bar No.: 17263)
                                                                Senta F. Rhodes (NC Bar No.: 51282)
                                                                111 E. North Street
                                                                Greenville, SC 29601
                                                                (864) 421-0770


       Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 7 of 21
                                                   4
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 8 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 9 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 10 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 11 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 12 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 13 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 14 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 15 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 16 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 17 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 18 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 19 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 20 of 21
Case 3:21-cv-00088-GCM Document 1-1 Filed 02/26/21 Page 21 of 21
